Citation Nr: 1700829	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus, with nephropathy.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He received the Purple Heart Medal and the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has characterized the claim as reflected on the title page.

In a July 2015 decision, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties in May 2016, set aside the July 2015 decision, and remanded the claim to the Board for action consistent with the terms of the JMR.

When the Veteran's claim for a disability rating in excess of 20 percent for type II diabetes mellitus, with nephropathy, was before the Board in July 2015, it was remanded for additional development.  The claim is now again before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

As noted above, in a June 2016 Order, the Court granted the parties' May 2016 JMR and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to the Board for action consistent with the terms of the JMR.  In the JMR, the parties noted that in its July 2015 decision, the Board relied on a February 2015 VA examination report, which included a finding that the Veteran did not have a mental disorder which conformed with the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5) criteria.  The parties agreed, however, that the February 2015 examination report was inadequate for rating purposes.  

Specifically, the parties agreed that the examiner failed to provide an adequate rationale for his opinion, since he did not address an August 2011 VA examination report reflecting a diagnosis of "[a]nxiety disorder [not otherwise specified] (excessive worry, intrusive thoughts of military service, variable content nightmares)."  The parties noted the examiner also failed to address VA treatment notes from June 2011 and August 2011 reflecting similar diagnoses, and a September 2011 VA mental health note to the effect that the Veteran had not been diagnosed with PTSD, but had been diagnosed with an anxiety disorder, which appeared to be related to his military service.  In addition, the parties noted the February 2015 examiner's finding that the Veteran had had relatively little mental health treatment and that the few records available were grossly inconsistent with his claims at the time of the examination.  The parties noted, however, that the examiner did not explain how the Veteran's treatment records were grossly inconsistent with his claims at the time of the examination.  Finally, the parties noted the February 2015 examiner found that PTSD criteria and symptoms could not be determined without resorting to speculation, but did not explain this finding.

Based upon the foregoing, the Board has determined a remand is warranted for action consistent with the terms of the JMR, to include scheduling the Veteran for an additional VA examination.  The examiner will be instructed to address the medical evidence referenced in the JMR and discussed above.

With regard to the Veteran's claim for a rating in excess of 20 percent for type II diabetes mellitus, with nephropathy, in its July 2015 remand, the Board noted that in a January 2015 remand, it had directed that an addendum medical opinion be obtained from the VA examiner who examined the Veteran in July 2012, or if that examiner was unavailable, from an endocrinologist.  The Board noted an addendum opinion was subsequently obtained in February 2015, but that the opinion was not authored by the July 2012 examiner or by an endocrinologist.  As such, the Board directed that the Veteran's claims file be forwarded to the July 2012 examiner, or to another appropriate examiner if the July 2012 examiner was unavailable.  The examiner was requested to provide an addendum opinion as to whether the Veteran's type II diabetes mellitus required avoidance of strenuous occupational and recreational activities to prevent hypoglycemic episodes. 

The Board notes that records in VBMS indicate an addendum opinion was requested in November 2015, but that the request was cancelled due to some administrative confusion regarding transfer of the Veteran's claims file between VA offices.  The record does not show the opinion requested by the Board in its July 2015 remand was subsequently obtained.

The Board notes that the July 2012 VA examiner was a nurse practitioner.  As noted by the Board in its July 2015 remand, the Veteran's February 2015 VA examination was conducted by a physician, but not by the July 2012 examiner or by an endocrinologist, as instructed by the Board.

Under these circumstances, the Board has determined an additional remand is warranted in order to ensure compliance with the Board's July 2015 remand instructions.  As the July 2012 VA examiner is a nurse practitioner, the Board has determined she should be requested to provide an opinion as to whether the Veteran's type II diabetes mellitus required avoidance of strenuous occupational and recreational activities at the time of the July 2012 examination.  In addition, the Board has determined a contemporaneous VA examination should be conducted by an endocrinologist to determine the current severity of the Veteran's type II diabetes mellitus, to include whether the condition requires avoidance of strenuous occupational and recreational activities.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner who has not performed an examination in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should specifically confirm or rule out an anxiety disorder and PTSD.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

In providing his or her opinion, the examiner must address the following evidence:  

* an August 2011 VA examination report reflecting a diagnosis of "[a]nxiety disorder NOS (excessive worry, intrusive thoughts of military service, variable content nightmares)";

* VA treatment notes from June 2011 and August 2011 reflecting diagnoses of an anxiety disorder; and

* a September 2011 VA mental health note to the effect the Veteran had not been diagnosed with PTSD, but had been diagnosed with an anxiety disorder, which appeared to be related to his military service.
 
If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, forward the Veteran's claims file to the July 2012 VA examiner, or if she is unavailable, to an endocrinologist, for an addendum opinion addressing whether the Veteran's type II diabetes mellitus required avoidance of strenuous occupational and recreational activities at the time of the July 2012 VA examination.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, afford the Veteran a VA examination by an endocrinologist to determine the severity of his service-connected type II diabetes mellitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner must specifically address whether the Veteran's type II diabetes mellitus requires avoidance of strenuous occupational and recreational activities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
 
5.  Undertake any other development determined to be warranted.

6.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




